IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                            April 18, 2012 Heard at Memphis

           JEAN ANN FIORAZO BECK v. JAMES MARTIN BECK

               Direct Appeal from the Circuit Court for Shelby County
                    No. CT-004891-04      Gina C. Higgins, Judge


                  No. W2011-01806-COA-R3-CV - Filed May 11, 2012


This is a post-divorce action, concerning the Appellant Husband’s obligation to pay alimony
in futuro to Appellee Wife. Husband and Wife entered into a marital dissolution agreement
(“MDA”), which was incorporated and made part of the final decree of divorce. The MDA
provided that both parties would exchange tax returns each year and that, if these returns
were not proferred, then alimony would be suspended until they were. Wife provided her tax
returns after redacting her personal information. Husband concluded that the redaction was
a breach of contract and, without prior court approval, unilaterally stopped making alimony
payments. Because the MDA provision for alimony in futuro lost its contractual nature upon
being incorporated into the trial court’s order, and because Husband failed to obtain court
approval before he suspended payments, we conclude that he lacked authority to stop those
payments. Therefore, the award of arrears was proper. Affirmed and remanded.

Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                     Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and H OLLY M. K IRBY, J., joined.

Kevin A. Snider, Germantown, Tennessee, for the appellant, James Martin Beck.

Justin K. Thomas, Memphis, Tennessee, for the appellee, Jean Ann Fiorazo Beck.

                                         OPINION

        After twenty-six years of marriage, Appellee Jean Ann Fiorazo Beck filed a complaint
for absolute divorce against Appellant James Martin Beck. Therein, Ms. Beck alleged, inter
alia, that, “[t]hroughout the course of the parties’ marriage, Husband had been abusive to
Wife, physically, verbally, and emotionally.” Following the filing of the complaint for
divorce, the parties engaged in approximately three years of contentious litigation before they
were divorced by final decree, entered on March 5, 2008. Prior to the entry of the divorce
decree, the parties were able to agree on a Marital Dissolution Agreement (“MDA”), which
was incorporated into the final decree of divorce. As is relevant to the instant appeal, the
MDA provides, at Paragraph 1, that:

              Alimony. The Husband shall pay alimony in futuro, which shall
              be modifiable by the Court, taxable to Wife, and tax-deductible
              to Husband. The alimony shall cease upon Wife’s death,
              remarriage, or cohabitation with anyone other than her son, or
              upon Husband’s turning 65 years old. Husband shall pay
              $2,600.00 per month beginning on September 1, 2007 through
              the month of closing or six month, whichever occurs first. The
              $2,600.00 shall be payable as follows: Husband shall pay the
              mortgage, MLGW bill, association fee, car note, and car
              insurance directly to each creditor and shall pay $270.00 directly
              to Wife. Wife shall be responsible for payment of all of her
              other bills and shall hold Husband harmless and indemnify him
              on these debts. Husband shall pay Wife $2,000.00 per month
              beginning the month following the last $2,600.00 payment.

              At least one-half of the monthly support payments to Wife shall
              be paid on or before the first day of each month beginning
              September 1, 2007, and the remaining amount shall be paid by
              the 15th of each month by direct deposit. Wife shall provide
              Husband with deposit slips. Both parties shall provide the other
              party a copy of their tax return, including W-2's and supporting
              documents, by April 30 of each year. Provided Husband’s gross
              income exceeds $80,000.00 per year, the following calculation
              shall apply: If the sum of Wife’s gross income and alimony
              received exceeds the Husband’s gross income minus alimony
              paid, this shall constitute a material change of circumstances and
              the Court shall reduce the alimony obligation to the extent that
              each party shall have the same amount of income including
              alimony payments. If Wife fails to produce her return, alimony
              payments shall be suspended until production.

        More than two years after the divorce, on May 14, 2010, Mr. Beck filed a motion
titled “Motion to Clarify.” In his motion, Mr. Beck asks for clarification of Paragraph 1 of
the MDA, supra. Specifically, Mr. Beck avers, in relevant part, that:

                                              -2-
              3. . . . [Mr. Beck] has had repeated and continuous problems
              with Wife producing her tax returns. In particular, the Wife has
              refused and/or otherwise failed to timely provide her tax return
              for the year of 2008 and when produced it was a “Tax Return
              Transcript” and not a true and correct copy of the signed tax
              return. In addition, for 2008, the Wife produced an unsigned
              copy of what appears to be her 2009 Form 1040 in which the
              Wife has unilaterally redacted her social security number (for
              which [Mr. Beck] does not have an issue with [sic]), her bank
              account information, her occupation, and employer and
              employment information from the attached W-2.

              4. [Mr. Beck] would aver that the production of these two items
              (i.e., the 2008 Tax Return Transcript and the unilaterally
              redacted 2009 Tax Return— assuming that both of these
              documents are accurate, true and correct) are not in compliance
              with the requirements of the Marital Dissolution Agreement
              and/or [are] certainly not within the spirit and intent of the
              requirements of disclosure so that [Mr. Beck] can verify the
              accuracy of the tax returns and/or be provided a true and correct
              signed copy (which could greatly impact his alimony payment.).

        It is undisputed that the motion to clarify was not served on Ms. Beck by private
process or by certified mail. Rather, it was simply mailed to Ms. Beck’s last known address.
Ms. Beck contends that she did not receive notice of this motion or of the May 28, 2010
hearing scheduled as a result of the motion. Consequently, she failed to appear at the hearing
on the motion to clarify. On June 30, 2010, the trial court granted Mr. Beck’s motion,
specifically ordering that copies of the tax returns “shall be provided to the other party in an
unredacted form and any previously redacted returns, including W-2s and supporting
documents, shall be provided to the other party in an unredacted form within sixty (60) days
of the entry of this Order.” However, we note that the June 30th order does not go so far as
to order a suspension of alimony at that time.

        On September 16, 2010, Mr. Beck petitioned the court for a finding of civil contempt
against Ms. Beck. He stated that, although his attorney had sent a demand letter “addressed
to [Ms. Beck], [she] had not yet produced her 2008 Federal and/or state Income Tax Return
in a timely manner. . . .” Based upon this allegation, Mr. Beck informed the court that he had
“suspended all alimony payments to [Ms. Beck] during the periods that she has refused
and/or otherwise failed to produce her 2008 Federal Tax return along with supporting
documentation.” On March 24, 2011, Ms. Beck filed a response to the petition for civil

                                              -3-
contempt. Therein, she alleged that she “ha[d] produced her 2008 and 2009 tax transcripts,
which show her exact income for those years,” and that “Mr. Beck [has] simply refus[ed] to
pay. . . alimony.” Ms. Beck further responded that “Mr. Beck was an abusive Husband,” and
that Ms. Beck “is in a witness protection type program for domestic violence victims in an
undisclosed location.” Consequently, Ms. Beck averred that Mr. Beck was seeking
unredacted tax returns “so that he c[ould] find Ms. Beck.” Concurrent with her response,
Ms. Beck filed a counter-petition for civil contempt against Mr. Beck, alleging that Mr. Beck
was “currently delinquent in his alimony payments in the approximate amount of $9,000.00.”
Also on March 24, 2011, Ms. Beck moved the court, under Tennessee Rule of Civil
Procedure 60.02, to set aside the June 3, 2010 order granting Mr. Beck’s motion to clarify
Paragraph 1 of the MDA. In support of her motion, Ms. Beck asserted that she had not
received service on the motion, and that she had received no notice of the hearing. Mr. Beck
opposed all of Ms. Beck’s motions.

        All pending motions were heard on April 8, 2011. On July 19, 2011, the trial court
entered its order, granting Ms. Beck’s motion to set aside the order clarifying the MDA,
denying Mr. Beck’s motion for civil contempt, and granting, in part, Ms. Beck’s counter-
petition for civil contempt against Mr. Beck. The court further determined that Mr. Beck was
in arrears on his alimony payments in the amount of $34,997.25. This amount was reduced
to judgment as follows:

              4. . . . Mr. Beck shall pay Ms. Beck $10,000.00 on or before
              August 12, 2011. With respect to the remaining arrearages still
              owed after application of the $10,000.00 payment, ($24,997.00),
              Mr. Beck shall pay $1,000 per month towards those arrearages
              beginning in July 2011 with the first payment due on or before
              July 30, 2011. This payment shall be in addition to the
              $2,000.00 per month in alimony that Mr. Beck is required to pay
              Ms. Beck pursuant to the parties’ divorce.

              5. The total amount due Ms. Beck each month ($2,000 alimony
              + $1,000.00 arrearage) shall be paid to Ms. Beck in equal
              installments of $1,500.00 on the 15 th and 30 th of each month
              until it is paid in full.

       The trial court’s order goes on to state that, “[f]rom this point forward, the parties
shall exchange tax returns and W-2's each year and Ms. Beck shall be allowed to redact her
personal address and telephone number from the tax return produced to Mr. Beck.”

       Mr. Beck filed a timely notice of appeal. However, upon initial review of the record,

                                             -4-
this Court determined that the July 19, 2011 order was not final and appealable as it
specifically reserved the issue of Ms. Beck’s attorney fees. Upon order of this Court, on
November 16, 2011, the trial court filed an order clarifying its July 19, 2011 order, and
specifically denied Ms. Beck her attorney’s fees. It appears that the order is now final for
purposes of this appeal. Mr. Beck raises three issues for review as stated in his brief:

                1. Whether the Court below erred in awarding suspended
                alimony retroactively to the Plaintiff Appellee Jean Fiorazo
                Beck once she provided all of her income tax return documents
                to the Defendant/Appellant James Martin Beck pursuant to the
                parties’ Marital Dissolution Agreement.

                2. Whether the Court below erred in setting aside the June 3,
                2010 Order granting the Defendant/Appellant James Martin
                Beck’s Motion to Clarify and/or Alter or Amend Paragraph
                Number 1 of the parties’ Marital Dissolution Agreement and
                Reducing alimony arrearages to judgment.

                3. Whether the court below erred in refusing to hold the
                Plaintiff/Appellant Jean Ann Fiorazo Beck in civil contempt for
                failing to comply with the orders of the Court.1

       Because this case was tried by the court sitting without a jury, we review the case de
novo upon the record with a presumption of correctness of the findings of fact by the trial
court. Unless the evidence preponderates against the findings, we must affirm, absent error
of law. See Tenn. R. App. P. 13(d).

                Mr. Beck’s authority to suspend payments under the MDA

        As set out in full context above, the parties’ MDA states that, “[i]f Wife fails to
produce her return, alimony payments shall be suspended until production.” We find nothing
in this record to indicate that the trial court ever specifically ruled that Mr. Beck could
suspend his alimony payments. In fact, as noted above, Mr. Beck is the one who informed
the court in his petition for contempt that he had unilaterally suspended the alimony
payments, presumably under some contractual authority arising from the MDA. But Mr.
Beck’s action begs the question of whether he had authority to suspend alimony without prior
court approval. Although not specifically raised as an issue, we have determined that this


        1
           We note that the attorneys, who are representing these parties on appeal, did not represent them at
the trial level.

                                                     -5-
question is paramount to proper disposition of this appeal. Therefore, pursuant to our
authority under Tennessee Rule of Appellate Procedure 13(b), we will address the question
sua sponte.2

       The parties’ MDA was incorporated and made part of the trial court’s final decree of
divorce. Although, for purposes of interpretation, MDAs are treated as contracts, see Barnes
v. Barnes, 193 S.W.3d 495, 498 (Tenn. 2006), the question here is whether the MDA lost its
contractual nature once it became the order of the trial court. This Court first addressed the
question of whether an MDA, which is incorporated into a court order, loses its contractual
nature in Osborne v. Osborne, 197 S.W.2d 234 (Tenn. Ct. App. 1946), stating:

                         A case is here presented where childless parties to a
                 marriage have entered into a valid agreement, after proper
                 representation by able counsel and without any element of fraud
                 or duress, which is incorporated into a decree awarding the
                 plaintiff an absolute divorce. Is such an agreement a binding
                 contract wherein the court in a divorce action is bound to adhere
                 to?

                         The general rule is that such agreements are merely
                 evidential in value and may be followed by the court in its award
                 of alimony—they should be given great consideration but are
                 subject to close scrutiny by the court. When such agreements or
                 their terms are adopted in the decree fixing alimony they are not
                 absolute and binding when the court retains jurisdiction for their
                 modification or the statute law of the state provides that such
                 decrees remain open and subject to modification. 27 C.J.S.,
                 Divorce, § 234, p. 961. See notes in 58 A.L.R. 639, and 109
A.L.R. 1068, where numerous cases are collected. The author


       2
           Tennessee Rule of Appellate Procedure 13(b) provides:

                 (b) Consideration of Issues Not Presented for Review. Review generally
                 will extend only to those issues presented for review. The appellate court
                 shall also consider whether the trial and appellate court have jurisdiction
                 over the subject matter, whether or not presented for review, and may in its
                 discretion consider other issues in order, among other reasons: (1) to
                 prevent needless litigation, (2) to prevent injury to the interests of the
                 public, and (3) to prevent prejudice to the judicial process.



                                                     -6-
            states that the above rule is supported by the weight of authority.

                    ‘Other contracts may be modified, restricted, or enlarged,
            or entirely released upon the consent of the parties. Not so with
            marriage. The relation once formed, the law steps in and holds
            the parties to various obligations and liabilities. It is an
            institution, in the maintenance of which in its purity the public
            is deeply interested, for it is the foundation of the family and of
            society, without which there would be neither civilization nor
            progress.’ Maynard v. Hill, 125 U.S. 190, 8 S. Ct. 723, 729, 31
L. Ed. 654.

                    A divorce action is really a triangular proceeding where
            in addition to the parties the State through the court is a quasi
            party. It is for this basic reason that the courts afford the fullest
            possible hearing in the matter and at all times must guard against
            collusion, fraud and any unfair practice or undue advantage that
            one party might take of the other. Adhering to these principles
            the courts do not take the agreements of the parties as conclusive
            but merely use them as a basis on which an alimony decree is
            fixed. When the circumstances of the parties change the court's
            decree may be changed. Code, section 8446, provides among
            other things that, ‘the order or decree to remain in the court's
            control; and, on application of either party, the court may decree
            an increase or decrease of such allowance on cause being
            shown.’ In Davenport v. Davenport, 178 Tenn. 517, 160 S.W.2d
406, the court held that the above Code section and section 8454
            is incorporated in every divorce decree. The decree in the instant
            case retains the matter on the docket and open for modification.

Id. at 236. Relying upon the Osborne holding, in Penland v. Penland, 521 S.W.2d 222
(Tenn. Ct. App. 1975), this Court explained:

            [F]rom a careful reading of Osborne v. Osborne. . . it is clear
            that the reason for stripping the agreement of the parties of its
            contractual nature is the continuing statutory power of the Court
            to modify its terms when changed circumstances justify. It
            follows, and we so hold, that only that portion of a property
            settlement agreement between husband and wife dealing with
            the legal duty of child support, or alimony over which the court

                                             -7-
               has continuing statutory power to modify, loses its contractual
               nature when merged into a decree for divorce.

Id. at 224.3

      The merger of MDA provisions into court orders is succinctly addressed in Janet
Richards, Richards on Tennessee Family Law, § 13-9, wherein she explains:

                      A Court has the authority to modify its own orders
               pertaining to custody and support, even if the provisions of the
               court’s order were incorporated by reference from the parties’
               MDA. The provisions of the marital agreement are merged into
               the decree and lose their contractual nature to the extent that
               they address matters over which the court has continuing
               statutory power to modify.
                      On the other hand, those provisions that are not within
               the power of the court to modify do not lose their contractual
               nature upon incorporation into the decree. Additionally, the
               court may not modify such provisions because to do so would
               violate the constitutional prohibition against interference with
               contracts.



        3
          To avoid confusion, we note that the foregoing analysis does not apply to awards of
alimony in solido, but only to awards (such as the one in the instant case) of alimony in futuro. As
explained by this Court in Dennis v. Dennis, No. CA-45, 1986 WL 7608 (Tenn. Ct. App. July 9,
1986), perm. app. denied (Tenn. Jan. 5, 1987):

               [T]he alimony awarded respondent by the divorce decree. . .is clearly
               alimony in solido. The Trial Judge, after the expiration of thirty days,
               no longer had jurisdiction to make any modification in the award of
               alimony in solido.

                                              ***

               The cases relied upon by the Plaintiff are inapposite. The principal
               one is Osborne v. Osborne, 29 Tenn. App. 463, 197 S.W.2d 234
               (1946), but in that case it is apparent that the award was for periodic
               alimony, not alimony in solido.

Id. at *2.

                                                 -8-
Id. (footnotes omitted).

          Based upon the foregoing authority, the parties’ MDA, insofar as it addresses
alimony in futuro payments, lost its contractual nature when it became the trial court’s order.
Mr. Beck, therefore, had no contractual right to treat Ms. Beck’s alleged failure to provide
tax returns as a suspensory condition, i.e., a “condition[] precedent that suspend[s] the
operation of a contractual promise [in this case, Mr. Beck’s promise to pay alimony] until
those conditions are met.” Bryan A. Garner, A Dictionary of Modern Legal Usage 862 (2nd
ed. 1995). In short, the decision whether to suspend, modify, or terminate alimony in futuro
was not Mr. Beck’s to make; it was the trial court’s. The fact that the trial court somehow
overlooked its authority in this matter is not fatal to its conclusions. The trial court appears
to have incorrectly treated the MDA as a contract. Although its reasoning was incorrect, the
trial court ultimately reached the correct result—i.e., that Mr. Beck was never relieved of his
obligation to pay alimony and could, therefore, properly be charged with arrears. Shutt v.
Blount, 249 S.W.2d 904, 907 (Tenn. 1952) (“If the Trial Judge reached the right result for
the wrong reason, there is no reversible error.”). We reach the same conclusion regardless
of whether Ms. Beck complied with the tax return requirement. This is because neither Ms.
Beck, nor Mr. Beck could usurp the trial court’s authority by treating the MDA provisions
on alimony as a contract between them and not as a direct order of the court. In short, even
if Ms. Beck was in contempt, that fact does not function as a suspensory condition to stop
the alimony payments unless and until the trial court orders that it does. The trial court in this
case never ordered suspension of the alimony payments. Therefore, Mr. Beck was not
entitled to suspend Ms. Beck’s alimony. Accordingly, the trial court’s award of $34,997.25
to Ms. Beck was proper.

                                      Rule 60.02 Motion

        We next consider Mr. Beck’s argument that the trial court erred in granting Ms.
Beck’s Tennessee Rule of Civil Procedure 60.02 motion to set aside the June 3, 2010 order.
As noted above, when Ms. Beck failed to appear for the hearing on Mr. Beck’s motion to
clarify, the trial court entered judgment against her. Tennessee Rule of Civil Procedure 55.01
provides that, “[w]hen a party against whom a judgment for affirmative relief is sought has
failed to plead or otherwise defend as provided by these rules. . .default may be entered
[against that party].” However, Tennessee Rule of Civil Procedure 55.02 provides that,
“[f]or good cause shown[,] the court may set aside a judgment by default in accordance with
Rule 60.02.”

       Rule of Civil Procedure 60.02 provides, in relevant part, that:

               On motion and upon such terms as are just, the court may relieve

                                               -9-
              a party or the party's legal representative from a final judgment,
              order or proceeding for the following reasons: (1) mistake,
              inadvertence, surprise or excusable neglect. . .(5) any other
              reason justifying relief from the operation of the judgment. The
              motion shall be made within a reasonable time, and for reasons
              (1) and (2) not more than one year after the judgment, order or
              proceeding was entered or taken. . . .

       Tennessee law is clear that the disposition of motions under Rule 60.02 is best left to
the discretion of the trial judge. Underwood v. Zurich Ins. Co., 854 S.W.2d 94, 97 (Tenn.
1993); Banks v. Dement Constr. Co., 817 S.W.2d 16, 18 (Tenn. 1991); McCracken, 958
S.W.2d at 795. The standard of review on appeal is whether the trial court abused its
discretion in granting or denying relief. This deferential standard “reflects an awareness that
the decision being reviewed involved a choice among several acceptable alternatives,” and
thus “envisions a less rigorous review of the lower court's decision and a decreased
likelihood that the decision will be reversed on appeal.” Lee Medical, Inc. v. Beecher, 312
S.W.3d 515, 524 (Tenn. 2010). Here, the trial court set aside the June 3, 2010 order on the
ground that the motion for clarification, which gave rise to that order, was not properly
served on Ms. Beck, and that she did not otherwise receive notice of the hearing on that
motion. We agree.

        It is undisputed that Mr. Beck did not attempt to issue a new summons to Ms. Beck
on the motion to clarify, nor did he send the copy of that motion by certified mail. Rather,
Mr. Beck simply used regular mail to send the motion to Ms. Beck’s last known address. In
Wilson v. Blount County,207 S.W.3d 741 (Tenn. 2006) the Tennessee Supreme Court
reiterated that service by mail requires that a copy of the summons and complaint be sent by
certified or registered mail, not merely by regular mail. That being said, failure to properly
issue new service of process is not fatal to Mr. Beck’s motion. Rather, as discussed in 1
Lawrence A. Pivnik, Tennessee Circuit Court Practice § 9:21 (2011):

              By statute, a court that has granted a divorce decree, based on
              personal jurisdiction and personal service or substitute service,
              generally has continuing jurisdiction to entertain petitions to
              modify or alter its orders regarding support and custody,
              including visitation rights, regardless of one party's change of
              residence to another state. When a petition to modify or alter is
              filed, a new original summons is not required since the parties
              are already before the court, but notice of the petition must be
              given to the adverse party in a manner reasonably calculated to
              actually inform him of the pendency of the modification

                                             -10-
              petition.

Id. (Footnotes omitted). In Jarvis v. Jarvis, 664 S.W.2d 694 (Tenn. Ct. App. 1983), this
Court explained:

              Since jurisdiction is continuing, notice requirements upon
              commencement of an action to modify or enforce the decree are
              not so stringent as those for a new action. Sowell v. Sowell, 493
S.W.2d 86 (Tenn. 1973); Burden v. Burden, 44 Tenn. App. 312,
              313 S.W.2d 566 (1957); Darty v. Darty, 33 Tenn. App. 321, 232
S.W.2d 59 (1949). All that is required is that the adverse party
              be given “reasonable notice,” Darty v. Darty, 33 Tenn. App.
321, 232 S.W.2d 59, 61; that is, “such as one desirous of
              actually informing the absent party might reasonably adopt.”
              Burden v. Burden, 44 Tenn. App. 312, 313 S.W.2d 566, 570
              (citing Mullane v. Central Hanover Bank & Trust Co., 339
U.S. 306, 70 S. Ct. 652, 94 L. Ed. 865). The issue before us is
              whether this “fairness” test, Sowell v. Sowell, supra, has been
              met in this case.

Jarvis, 664 S.W.2d at 696; accord 19 W. Walton Garrett, Tennessee Practice: Divorce,
Alimony & Child Custody § 20:7 (2011–2012 ed.).

        Ms. Beck argued that she received no notice of the hearing and that she, therefore, had
no opportunity to be heard on the question of whether redacted tax returns were sufficient.
We find nothing in the record to dispute her contention. The only “notice” was the attempted
service of the motion itself by regular mail. Ms. Beck contends that she never received this
piece of mail. In the absence of any return receipt or other documentation to show that Ms.
Beck was noticed on the motion or the hearing, we cannot conclude that the trial court erred
in setting aside the default judgment entered against her. Because she received no notice of
the May 28, 2010 hearing, Ms. Beck had no opportunity to inform the trial court of her
reason for redacting the tax returns (i.e., because she was allegedly abused, she wished to
keep her whereabouts from Mr. Beck) before default judgment, requiring her to submit
unredacted returns, was entered. As stated by our Supreme Court, in Henry v. Goins, 104
S.W.3d 475 (Tenn. 2003), default judgments are not favored in Tennessee:

              [D]efault judgments are drastic sanctions. See United Coin
              Meter Co. v. Seaboard Coastline R.R., 705 F.2d 839, 845 (6th
              Cir. 1983); Barish v. Metro. Gov't of Nashville & Davidson
              County, Tenn., 627 S.W.2d 953, 955 (Tenn. Ct. App. 1981).

                                             -11-
              Neither dismissals nor default judgments are favored by the
              courts. See Barbee, 689 S.W.2d at 866; Mfrs. Consolidation
              Serv., Inc. v. Rodell, 42 S.W.3d 846, 864 (Tenn. Ct. App. 2000).
              Dismissals based on procedural grounds like failure to prosecute
              and default judgments run counter to the judicial system's
              general objective of disposing of cases on the merits. See, e.g.,
              Childress v. Bennett, 816 S.W.2d 314, 316 (Tenn. 1991)
              (observing that “it is the general rule that courts are reluctant to
              give effect to rules of procedure ... which prevent a litigant from
              having a claim adjudicated upon its merits”); Barbee, 689
              S.W.2d at 866 (stating that in the interests of justice, courts
              express a clear preference for a trial on the merits).


                     Rule 55.02 of the Tennessee Rules of Civil Procedure
              permits trial courts to set aside default judgments in accordance
              with Rule 60.02. Courts construe requests for relief pursuant to
              Rule 60.02 much more liberally in cases involving default
              judgment than in cases following a trial on the merits. See
              Barbee, 689 S.W.2d at 866; Nelson v. Simpson, 826 S.W.2d
483, 485 (Tenn. Ct. App. 1991). A request to vacate a default
              judgment in accordance with Rule 60.02 should be granted if
              there is reasonable doubt as to the justness of dismissing the
              case before it can be heard on its merits. See Nelson, 826
              S.W.2d at 486. A request to vacate an order of dismissal
              pursuant to Rule 60.02 should be granted under the same
              circumstances. Such liberality is especially warranted when an
              order of dismissal is entered with prejudice and without such
              procedural safeguards as notice, considering that Rule 55.01 of
              the Tennessee Rules of Civil Procedure requires notice to be
              given before a default judgment is granted.

Henry, 104 S.W.3d at 481.

        These principles apply to the instant case. Because Ms. Beck received no notice of
the hearing, and because she did not have the opportunity to present her case, we conclude
that it would have been error for the trial court to deny her Rule 60 relief. The grant of Rule
60 relief allowed Ms. Beck the opportunity to present evidence so that the trial court could
decide the issue on the merits. We conclude that the trial court’s decision was in the best
interest of fair play and substantial justice and, therefore, we decline to hold that the grant

                                             -12-
of the Rule 60.02 motion was error. In addition, from the evidence presented, we conclude
that the trial court properly determined that Ms. Beck could provide redacted tax returns
going forward. We pretermit all remaining issues.

        It is, therefore, ordered and adjudged by this Court that the judgment of the trial court
is affirmed. Costs on appeal are taxed to the Appellant, James Martin Beck, and his surety.
The case is remanded, pursuant to applicable law, for collection of costs for all of which
execution may issue, if necessary.




                                            J. STEVEN STAFFORD, JUDGE




                                              -13-